SOMERVILLE, J. —
The rule is well settled in this state that the action of the trial court in refusing to allow additional pleas to be filed after the time prescribed by law is not revisable on appeal.—Craig v. Pierson Lumber Co., 179 Ala. 335, 60 South. 838 (where the cases are collected). We see no reason for making an exception in favor of the plea of “not guilty by reason of insanity.”
Section 7176 of the Code requires that this plea must be interposed at the time of arraignment, and failure to do so forfeits the right, and leaves the acceptance of the plea thereafter to- the unrevisable discretion of the trial court. • Moreover, in this case, an examination of the record and the evidence does not indicate that the rejection of the plea was either unfair or prejudicial.
There is no merit in the suggestion that the enforcement of this rule of practice is a violation of the defendant’s constitutional right “to be heard by himself and counsel, or either.” — Section 6, Const. 1901.
So, also, the action of the trial court in refusing to suspend the trial and submit to the jury an inquisition as to defendant’s insanity at the time of the trial, as provided for by section 7178 of the Code, is not revisable on appeal, as was held in the recent case of Granberry v. State, 182 Ala. 4, 63 South. 975.
As illustrative of the position of the deceased when shot, and for the purpose of contradicting defendant’s testimony in that regard, it was clearly competent for the state to prove that bullet wounds are characteristically different at the points of entry and exit, respectively, and what that difference is; and any one who has often observed and examined such wounds is a competent witness thereto.
*9It was competent, also, for the state’s witness, a medical man well acquainted with the human anatomy and with gunshot wounds, to state from his examination of the wounds of deceased his conclusion that the bullet entered at the back to the left of the spinal column and made its exit through the heart in front.—Rash v. State, 61 Ala. 89.
We have examined the entire record and do not find any reversible error committed in the procedure or upon the trial of the case. A detailed discussion of all the questions raised is neither necessary nor expedient; and the judgment will be affirmed.
Affirmed.
Anderson, McClellan, and Sayre, JJ., concur.